76 F.3d 375
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cornelius TUCKER, Jr., Plaintiff-Appellant,v.Richard SAMUEL, Sergeant;  Wilford Shields, Superintendent;Joel Herron;  Lynn Phillips;  Officer Harris;  OfficerHorton;  Officer Sutton;  Gary T. Dixon, Warden;  OfficerDavis, Defendants-Appellees.Cornelius TUCKER, Jr., Plaintiff-Appellant,v.Richard SAMUEL, Sergeant;  Wilford Shields, Superintendent;Joel Herron;  Lynn Phillips;  Officer Harris;  OfficerHorton;  Officer Sutton;  Gary T. Dixon, Warden;  OfficerDavis, Defendants-Appellees.
Nos. 95-7804, 95-7910.
United States Court of Appeals, Fourth Circuit.
Submitted:  January 18, 1996.Decided:  February 13, 1996.

Appeals from the United States District Court for the Eastern District of North Carolina, at Raleigh.   Malcolm J. Howard, District Judge.  (CA-94-484-5-H)
Cornelius Tucker, Jr., Appellant Pro Se.
E.D.N.C.
DISMISSED.
Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Appellant appeals the district court's order dismissing portions of his 42 U.S.C. § 1983 complaint and the order declining to reconsider the partial dismissal and denying Appellant's motion for recusal.   We dismiss the appeals for lack of jurisdiction because the orders are not appealable.   This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders.  28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.   Loan Corp., 337 U.S. 541 (1949).   The orders here appealed are neither final orders nor appealable interlocutory or collateral orders.


2
We deny leave to proceed in forma pauperis and dismiss the appeals as interlocutory.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED LUTTIG, Circuit Judge, concurring:

3
Appellant has filed 123 appeals in this court between October 22, 1993, and today.   I would impose sanctions against Appellant for abuse of the judicial process.